Citation Nr: 0324987	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
allergic response.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claims.

In his substantive appeal, the veteran had requested a Board 
hearing.  The requested hearing was scheduled for October 
2002.  The record contains a statement indicating that the 
veteran could not appear for the hearing and requesting that 
the file be forwarded to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In August 1970, the RO denied service connection claims 
for a back injury and for allergies.  The RO properly 
notified the veteran of that decision in September 1970, and 
he did not appeal it.  

2.  Since the August 1970 rating action, evidence bearing 
directly and substantially on the claims of entitlement to 
service connection for a low back disorder and for an 
allergic response, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim, has not been 
submitted.


CONCLUSIONS OF LAW

1.  The August 1970 RO decision denying service connection 
for a back injury and for allergies is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2002).  

2.  New and material evidence has not been received, and the 
claims for service connection for a low back disorder and for 
an allergic response, may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the April 2002 rating decision and August 2002 statement 
of the case of the criteria for establishing service 
connection, the pertinent law and regulations, and the 
reasons for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claims to be granted.  

The veteran was also notified of the VCAA in the June and 
July 2001 development letters from the RO, which also 
informed him of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran's service medical records and VA 
treatment records, as well as his private treatment records 
are of record, as set forth below.  There is no indication of 
any additional and available relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination is unnecessary because the 
duty to provide a medical examination applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  New and material evidence 
has not been presented in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The requirements of the VCAA have 
been met.  

II.  Factual Background

The service medical records were negative for any complaints, 
treatment or diagnoses related to a back disability or 
allergies.  A June 1968 examination report showed that 
clinical evaluation of the spine was normal.  Examination of 
the skin was abnormal due to chronic urticaria.  Allergy to 
egg vaccines was noted.  The report indicated that due to 
chronic urticaria the veteran did not meet the standard for 
induction and separation for erroneous induction was 
recommended.  

A VA examination report dated in July 1970 documented the 
veteran's symptoms of backaches.  The report revealed that 
that veteran had a history of allergic responses to various 
antigens including medication and food and was given a 
medical discharge on this basis after a year of service.  He 
described symptoms of lacrimation, itching, swelling of the 
nose and throat and occasional bronchitis.  No symptoms 
related to allergic phenomena were evident on examination.  A 
diagnosis of allergic response by history was made.  

The July 1970 VA examination report also indicates that the 
veteran reported having a back injury sustained in May 1968 
while lifting 35-pound bags off the floor.  He indicated that 
had had not experienced back pain prior to that time and 
reported that he had a spinal tap in November 1967.  The 
veteran complained of pain since that time, especially on 
use.  Range of motion of the lumbar spine was normal.  X-ray 
films of the lumbar spine were negative.  A diagnosis of 
chronic lumbosacral strain, associated with increased lumbar 
lordosis, not related to spinal tap, was made.  

The RO denied service connection claims for allergies and a 
back injury in an August 1970 rating action.  The RO denied 
that claim for allergic response reasoning that this was a 
constitutional or developmental abnormality and not a 
disability under the law.  The veteran was advised of that 
decision in September 1970 and did not appeal it.  

The veteran filed to reopen the claims in June 2001 and 
additional evidence was received.  This evidence includes 
private medical records dated in 1999 and 2000 documenting 
complaints and treatment for low back pain and documenting X-
ray evidence of degenerative changes of the thoracic spine.  
A March 1999 record lists the veteran's allergies as 
"none."  In a July 1999 record, the veteran gave a history 
of a pulled disc during service and an assessment of a 
history of low back syndrome was made.  

Also forwarded for the record in June 2001 was a June 1968 
service medical record indicating that the veteran had a 
history of hay fever since age 7 and of urticaria due to 
various drugs.  It was noted that he was to deploy to Vietnam 
in 1 1/2 months and that the staff was hesitant to give him 
immunizations, especially for yellow fever.  A provisional 
diagnosis of drug allergies was made.  

VA medical records dated in 2001 document complaints and 
treatment for low back pain.  In December 2001, a VA medical 
statement was received indicating that the veteran was being 
treated for low back pain.  A January 2002 VA medical record 
reflects that an MRI of the lumbar spine was performed, 
revealing degenerative disc disease at L4-5 and L5-S1.  The 
VA medical records also noted that the veteran had reported 
gastrointestinal intolerance to NSAIDs, but that he tolerated 
ASAs.  

The Board notes that the veteran has identified many 
treatment sources in response to duty to assist letters from 
the RO.  The following are the sources identified by the 
veteran and the responses/evidence received: (1) VA medical 
records dated 2001-2002 and a December 2001 VA medical 
statement (received and summarized above); (2) St. Francis 
Hospital, records from 1970 to 1975 - responded, records were 
destroyed; (3) Private medical center records, Martin Luther 
King Jr./Charles R. Drew 1993 to 2000 (on file); (4) January 
2002 letter from the RO to Family Practice Multi Specialty 
Group, no reply received; (5) January 2002 letter from the RO 
to Dr. Morehead, 1972 to 1975, no reply received; and (6) 
January 2002 letter from the RO to Manhattan Medical Group, 
no reply received.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim in June 2001.  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claims of 
entitlement to service connection for a low back disability 
and for allergic reaction.  

In an August 1970 decision, the RO determined that service 
connection for a low back disorder was not warranted and 
denied the claim for allergic reaction reasoning that this 
was a constitutional or developmental abnormality and not a 
disability.  The August 1970 rating action represents the 
most recent final decision regarding these claims.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, 
the Board must review the evidence submitted since the August 
1970 decision in order to ascertain whether new and material 
evidence has been submitted.  

With respect to the veteran's claim for a low back 
disability, since the August 1970 rating action, VA and 
private medical records dated from 1999 to 2001 and a VA 
medical statement dated in 2001 have been received showing 
that the veteran is currently being treated for low back 
problems.  Essentially, the veteran has provided evidence 
showing that he now suffers from low back problems, which the 
records show is manifested by chronic pain and degenerative 
disc disease.  The new medical records showing diagnoses of a 
low backdisorder, many years after service, are cumulative.  
There was medical evidence before the RO in 1970 showing that 
the veteran suffered from a low back disorder.  Additionally, 
none of the evidence received since the August 1970 rating 
action reflects that the currently manifested low back 
disorder had its onset in service.  No clinical evidence, 
either VA or private, has established or even suggested that 
the currently manifested low back disorder had its onset in 
service or is etiologically related to service. 

The VA and private medical evidence submitted since August 
1970 is new to the record, but is not material to the 
question of whether the veteran's low back disorder was 
incurred or aggravated in service.  In Morton v. Principi, 3 
Vet. App. 508, 509 (1992), the United States Court of Appeals 
for Veterans Claims (Court) held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.  

To the extent that the veteran contends that he has a low 
back disorder related to service, this evidence is not new.  
He has not submitted any new contentions regarding this 
claim; he has merely, at best, repeated his prior assertions.  
This evidence is cumulative of evidence associated with the 
claims file at the time of the 1970 RO decision and is not 
new for purposes of reopening a claim.  Moreover, the lay 
statements concerning the onset of any such condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board concludes, as to this claim, 
that new and material evidence has not been received.  

With regard to the claim for allergic reaction, essentially 
the only new evidence received for the file since the August 
1970 rating decision was the June 1968 service medical 
records pertaining to the veteran's drug allergies.  Under 
pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (2002).  Although this particular record 
was not originally included with the service medical records 
received in March 1970, it is cumulative inasmuch as drug 
allergies were documented in the service medical records that 
were before the RO in August 1970.  That is to say, the fact 
that the veteran had allergies to drugs during service was 
already established, even without that record.  Accordingly, 
this evidence is cumulative and not new.  See Morton v. 
Principi, supra.

Since 1970, no evidence whatsoever has been submitted 
establishing that the veteran has any sort of currently 
manifested allergic response, much less an allergic reaction 
related to service.  The mere notation that the had a 
previous intolerance to NSAIDs in VA medical records dated in 
2000 and 2001, again fails to constitute new and material 
evidence inasmuch as it fails to establish that the veteran 
has a currently manifested allergic response related to 
service.  

Accordingly, the Board finds that the evidence received 
subsequent to the August 1970 rating action is not new and 
material and does not serve to reopen the veteran's service 
connection claims for a low back disorder or for allergic 
reaction.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
claims for service connection for a low back disorder and for 
an allergic response are denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



